                 UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION

TEMPUR-PEDIC NORTH AMERICA, LLC,
ET AL.,

                Plaintiffs,
v.                                Case No. 8:18-cv-2147-T-33SPF

MATTRESS FIRM, INC., ET AL.,

               Defendants.
________________________________/

                              ORDER

     This matter is before the Court pursuant to Defendant

Mattress Firm, Inc.’s Suggestion of Bankruptcy (Doc. # 93),

which was filed on October 5, 2018.        “On October 5, 2018, a

voluntary petition was filed in the United States Bankruptcy

Court for the District of Delaware . . . by Mattress Firm,

Inc. (Case No. 18-12241-BLS).” (Id.). Pursuant to 11 U.S.C. §

362(a), all matters asserted in this case against Mattress

Firm, the debtor, are automatically stayed. And, as explained

below, the Court exercises its discretion to also stay the

case as against the non-bankrupt defendants.

Analysis

     Under Landis v. North American Co., 299 U.S. 248, 254

(1936), courts have the power to exercise their inherent

discretion to stay a case when doing so will promote judicial

efficiency and not harm any party. Courts have exercised this

discretionary power to enter a case-wide stay where the absent

debtor   defendant   is   essential   to   a   just   and   complete

resolution of the case.    See, e.g., Fiddler’s Creek LLC, 2010
Bankr. Lexis 5715 (Bankr. M.D. Fla. Sept. 15, 2010)(extending

automatic stay to include non-bankrupt officer of the debtor);

Fed. Life Ins. Co. v. First Fin. Grp. of Tex., Inc., 3 B.R.

375, 376 (Bankr. S.D. Tex. 1980)(staying pre-petition civil

action against debtor and non-debtor co-defendants because the

allegations “are inextricably interwoven, presenting common

questions of law and fact, which can be resolved in one

proceeding”    and    allowing     case   to    proceed      “would    not   be

conducive to judicial economy and would unduly hinder the

efforts of the Bankruptcy Court”).

       The Complaint alleges, among other things: “[Mattress

Firm] is a former authorized seller of Tempur-Pedic products.

[Mattress Firm]’s rights to sell Tempur-Pedic products expired

in early 2017.         [Mattress Firm], however, did not cease

selling Tempur-Pedic products at that time.                    Instead, it

improperly continued to sel Tempur-Pedic products without

authorization.     [Mattress Firm] stopped its improper activity

only   after   Tempur-Pedic      brought       suit   [i]n    the     Southern

District of Texas.” (Doc. # 1 at ¶ 1).

       After   dissolution    of    their      nearly   20-year       business

relationship, Mattress Firm and Tempur-Pedic’s legal battles

continued, resulting in the present action, which was filed on

August 28, 2018.      Tempur-Pedic now claims that Mattress Firm

has    conspired     with   non-bankrupt       Defendants      Ther-A-Pedic

Associates, Inc., Sinomax USA, Inc., and Sinomax Group Limited

to sell “confusingly similar products under the ‘Therapedic’

                                    -2-
name, [which] copy[] the look and feel of the entire Tempur-

Pedic brand and consumer experience.” (Id.). Tempur-Pedic

fears that consumers “will spend thousands of dollars at

[Mattress Firm] to purchase products carrying the ‘Therapedic’

name thinking they are Tempur-Pedic products when they are

not.” (Id.)(emphasis in original).

        The    Complaint     contains     eight   counts,    each    asserted

against all Defendants.              The Complaint does not seek any

separate relief against the non-bankrupt Defendants. The sole

basis, if any, for recovery from the non-bankrupt Defendants

would be based on the very same facts alleged against Mattress

Firm.    The    Court      finds   that   the   allegations    against   the

bankrupt and non-bankrupt entities are inextricably interwoven

and present common questions of fact and law, such that this

action cannot proceed against the non-bankrupt Defendants

without Mattress Firm.             And, if this matter were to proceed

here as to the non-bankrupt Defendants, and in the Bankruptcy

Court as to Mattress Firm, duplicative discovery, multiple

hearings       and   inconsistent       results   could     ensue,   causing

inefficiency         and    piecemeal     litigation.       These    unusual

circumstances warrant a stay of present action in its entirety

pending the resolution of Mattress Firm’s bankruptcy case.

        ORDERED, ADJUDGED, and DECREED:

        This case is STAYED and ADMINISTRATIVELY CLOSED.                   No

further action will be taken in this case until such time as

the bankruptcy court lifts the stay or the stay lapses.                  The

                                        -3-
parties are directed to file a status report regarding the

bankruptcy proceedings by February 4, 2019, and every 120 days

thereafter.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

5th day of October, 2018.




                             -4-
